 


109 HR 3919 IH: To amend the Federal Land Policy and Management Act to enhance the reliability of the electricity grid and reduce the threat of wildfires to electric transmission and distribution facilities on Federal lands by authorizing vegetation management on such lands.
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3919 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Shadegg introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Federal Land Policy and Management Act to enhance the reliability of the electricity grid and reduce the threat of wildfires to electric transmission and distribution facilities on Federal lands by authorizing vegetation management on such lands. 
 
 
1.Vegetation management on Federal lands containing electric transmission and distribution facilities
(a)In generalTitle V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) is amended by adding at the end the following new section:

512.Vegetation management relating to electric transmission and distribution facility rights-of-way
(a)General directionIn order to enhance the reliability of the electricity grid and reduce the threat of wildfires to electric transmission and distribution facilities, the Secretary of the Interior, with respect to public lands and other lands under the jurisdiction of the Secretary, and the Secretary of Agriculture, with respect to National Forest System lands, shall provide direction to ensure that existing and future authorizations of rights-of-way and easements for electrical transmission and distribution facilities on such lands include provisions for utility vegetation management activities that, while consistent with applicable law—
(1)are developed in consultation with the holder of the right-of-way or easement;
(2)enable the owner or operator of a facility to comply with Federal and State electric system reliability and fire safety requirements, including reliability standards established by the North American Electric Reliability Council or the Electric Reliability Organization certified under section 215 of the Federal Power Act;
(3)minimize the need for case-by-case or annual approvals for—
(A)routine vegetation management activities within permitted electrical transmission corridors; and 
(B)utility vegetation management activities that are necessary to control hazard trees within or adjacent to electrical transmission corridors;
(4)provide for expedited review, whenever review is required, and expedited approval, to the maximum extent practicable, for utility vegetation management activities, especially activities requiring prompt action to avoid an adverse impact on safety or electric reliability.
(b)Integrated vegetation management plans
(1)Development and submissionConsistent with subsection (a), the Secretary of the Interior and the Secretary of Agriculture shall provide owners and operators of electric transmission and distribution facilities located on lands described in such subsection with the option to develop and submit an integrated vegetation management plan for approval to the Secretary with jurisdiction over the lands. An integrated vegetation management plan shall enable the owner or operator of a facility, at a minimum, to comply with applicable Federal and State electric system reliability and fire safety requirements, as provided in subsection (a)(2). The Secretaries shall not have the authority to modify those requirements.
(2)Review and approval process The Secretary of the Interior and the Secretary of Agriculture shall jointly develop a consolidated and coordinated process for review and approval of—
(A)integrated vegetation management plans submitted under paragraph (1) that—
(i)assures timely approval;
(ii)is consistent with applicable law; and
(iii)to the maximum extent practicable, minimizes the costs of the process to the reviewing agency and the person submitting the plan; and
(B)amendments to an integrated vegetation management plan in a timely manner in the event that changed conditions warrant a modification to a plan.
(3)NotificationThe review and approval process under paragraph (2) shall—
(A)include notification by the agency of any changed conditions that warrant a modification to an integrated vegetation management plan;
(B)provide an opportunity for the owner or operator to submit a proposed plan amendment to address directly the changed condition; and
(C)to the maximum extent practicable, allow the owner or operator to continue to implement those elements of the approved plan that do not directly and adversely affect the condition precipitating the need for modification.
(4)ImplementationAn approved integrated vegetation management plan shall become part of the authorization governing the covered right-of-way or easement. If an integrated vegetation management plan is proposed for an existing transmission and distribution facility concurrent with the siting of a new transmission or distribution facility, necessary reviews shall be completed as part of the siting process. Once the plan is approved, the owner or operator shall provide the agency with only a notification of activities to be undertaken in the coming year, a description of those activities, and certification that the activities are in accordance with the plan.
(5)DefinitionIn this section, the term integrated vegetation management plan means a plan that—
(A)is prepared by the owner or operator of an electrical transmission or distribution facility to cover one or more electric transmission and distribution rights-of-way or easements; and
(B)provides for the long-term, cost-effective, sustainable, ecosystem-based management of vegetation within the permitted width of the covered rights-of-way and easements to enhance electricity reliability, promote public safety, and avoid fire hazards.
(c)Response to emergency conditionsIf vegetation on lands within a right-of-way or easement granted by the Secretary of the Interior or the Secretary of Agriculture does not meet clearance requirements under standards established by the North American Electric Reliability Council or the Electric Reliability Organization and the Secretary having jurisdiction over the lands has acted, or failed to act, to allow a transmission or distribution facility owner or operator to conduct vegetation management activities within three business days after receiving a request to allow such activities, the owner or operator may, after notifying the Secretary, conduct such vegetation management activities to meet clearance requirements under such standards.
(d)Liability waiver
(1)WaiverIf the Secretary of the Interior or the Secretary of Agriculture fails to authorize a transmission or distribution facility owner or operator to manage vegetation within a right-of-way or easement on lands under the jurisdiction of the Secretary in order to comply with Federal and State electric system reliability and fire safety requirements, including reliability standards established by the North American Electric Reliability Council or the Electric Reliability Organization, and the vegetation causes or contributes to wildfire damage, loss, or injury, the owner or operator of the facility involved shall not be liable to the United States directly, through indemnification, or otherwise for such damage, loss, or injury, including for the cost of fire suppression.
(2)ExceptionThe owner or operator of a transmission or distribution facility in a right-of-way or easement on lands under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture shall continue to be liable for a portion of the damages caused by a wildfire described in paragraph (1) and the cost of fire suppression if the owner or operator was contributorily negligent and the law of the jurisdiction in which the damages or costs occurred applies the comparative negligence doctrine.
(e)Training and guidanceIn consultation with the electric utility industry, the Secretary of the Interior and the Secretary of Agriculture are encouraged to develop a program to train personnel of the Department of the Interior and the Forest Service involved in vegetation management decisions relating to transmission and distribution facilities to ensure that such personnel—
(1)understand electric system reliability and fire safety requirements, including reliability standards established by the North American Electric Reliability Council or the Electric Reliability Organization; and
(2)assist owners and operators of transmission and distribution facilities to comply with applicable electric reliability and fire safety requirements..
(b)ImplementationNot later than one year after the date of the enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall prescribe regulations, or amend existing regulations, to implement section 512 of the Federal Land Policy and Management Act of 1976, as added by subsection (a). 
 
